     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 1 of 29




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                               DISTRICT OF KANSAS

FLOYD S. BLEDSOE,                                )
                                                 )
            Plaintiff,                           )
                                                 )
            v.                                   )
                                                 )   Case No. 2:16 CV 2296
THE BOARD OF COUNTY                              )
COMMISSIONERS OF THE COUNTY OF                   )   District Judge Daniel D. Crabtree
JEFFERSON, KANSAS; RANDY                         )   Magistrate Judge Gerald L. Rushfelt
CARRENO; TROY FROST; ROBERT                      )
POPPA; JIM VANDERBILT; GEORGE                    )
JOHNSON; JIM WOODS; TERRY                        )
MORGAN; MICHAEL HAYES; JEFFREY                   )
HERRIG, in his individual and official           )
capacity; UNKNOWN OFFICERS OF THE                )
JEFFERSON COUNTY SHERIFF’S                       )
DEPARTMENT, and UNKNOWN                          )
OFFICERS OF THE KANSAS BUREAU OF                 )   JURY TRIAL DEMANDED
INVESTIGATION,                                   )
                                                 )
            Defendants.                          )
                                                 )

                              SECOND AMENDED COMPLAINT

       Plaintiff Floyd S. Bledsoe, by his attorneys, Loevy & Loevy, files this Complaint against

Defendants Board of County Commissioners of the County of Jefferson, Kansas; Randy

Carreno; Troy Frost; Robert Poppa; Jim Vanderbilt; George Johnson; Jim Woods; Terry Morgan;

Michael Hayes; Jeffrey Herrig; Unknown Officers of the Jefferson County Sheriff’s Department;

and Unknown Officers of the Kansas Bureau of Investigation, and states as follows:

                                       INTRODUCTION

       1.        Plaintiff Floyd S. Bledsoe (“Floyd”) was wrongfully convicted of the November

1999 sexual abuse and murder of a fourteen-year-old girl named Camille Arfmann.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 2 of 29




       2.      The true perpetrator was Floyd’s older brother, Thomas Bledsoe (“Tom”). Shortly

after the murder, Tom confessed to the crime and turned himself in to the Jefferson County

Sheriff’s Department. Tom and his attorney disclosed details of the crime; led officers to

Camille’s body, which had been buried on the property where Tom lived; and surrendered Tom’s

recently purchased gun, which had been used to shoot Camille.

       3.      Despite knowledge of Tom’s guilt, the Defendants framed Floyd for the murder.

       4.      As the centerpiece of their scheme, the Defendants fabricated, orchestrated, and

staged a false recantation by Tom that implicated Floyd. In the weeks that followed, the

Defendants continued to fabricate and shape Tom’s story to fit facts emerging from the criminal

investigation and silenced Tom when he repeatedly tried to come clean.

       5.      Simultaneously, the Defendant Officers deliberately concealed and suppressed the

evidence that would have proven Floyd’s innocence. The Defendant Officers withheld all of the

details of Tom’s numerous confessions, including his explanation for where and why he had

killed Camille and facts he could have known only by committing the murder himself. The

Defendant Officers likewise suppressed physical evidence from Tom’s truck, Tom’s home, and

the crime scene, as well as other evidence of Tom’s guilt – all while fabricating additional

evidence against Floyd to bolster their flimsy case.

       6.      Due to Defendants’ foul play, Floyd was convicted in April 2000 of Camille’s

death at an unfair trial and then sentenced to life in prison. It took Floyd many years to overturn

the conviction Defendants had obtained against him through their unconstitutional conduct.

       7.      In 2015, Floyd finally secured DNA testing that identified Tom as the likely

source of sperm found inside Camille’s vagina at the time of her death, while excluding Floyd.

Tom killed himself shortly after the DNA results inculpated him, confessing yet again to
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 3 of 29




Camille’s murder in a series of suicide notes. In his final words, he explained: “the Jefferson

county police and Jim Vanderbelt made me do it”; “I was told to keep my mouth shut”; and “I

tried telling the truth but no one would listen.”

       8.         After fifteen years of wrongful imprisonment, Floyd’s conviction was overturned

and he regained his freedom.

       9.         Plaintiff now brings this action to obtain justice and to redress the devastating

injuries that Defendants have caused him.

                                  JURISDICTION AND VENUE

       10.       This action is brought pursuant to 42 U.S.C. § 1983 to redress the Defendants’

deprivation of Plaintiff’s rights secured by the U.S. Constitution.

       11.       This Court has jurisdiction of Plaintiff’s federal claims pursuant to 28 U.S.C. §

1331 and supplemental jurisdiction of his state law claim for indemnification pursuant to 28

U.S.C. § 1367.

       12.       Venue is proper under 28 U.S.C. § 1391(b). Plaintiff resides in this judicial

district, the majority of the Defendants reside in this judicial district, and the events and

omissions giving rise to Plaintiff’s claims occurred within this judicial district.

                                              PARTIES

       13.       Plaintiff Floyd S. Bledsoe is a resident of Hutchinson County, Kansas, who spent

fifteen years in prison for a crime he did not commit.

       14.       Defendants Randy Carreno, Troy Frost, Robert Poppa, and other unknown law

enforcement officers worked as law enforcement officers in the Jefferson County Sheriff’s

Office at the time of the events giving rise to Plaintiff’s wrongful conviction.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 4 of 29




       15.     Defendant Jeffrey Herrig was the Undersheriff of Jefferson County, Kansas, at the

time of the events giving rise to Plaintiff’s wrongful conviction, and Herrig reported to Sheriff

Roy Dunnaway of Jefferson County, Kansas. Herrig was responsible for the day to day

operations of the Jefferson County Sheriff's Office, including the supervision of Defendants

Randy Carreno, Troy Frost, Robert Poppa, and other unknown law enforcement officers of the

Jefferson County Sheriff’s Department. Sheriff Dunnaway, in turn, supervised Defendants

Herrig, Carreno, Frost, and Poppa, other unknown law enforcement officers of the Jefferson

County Sheriff’s Department, and Jefferson County Sheriff’s Department law enforcement

officer Orin Turner.

       16.     Defendant Herrig acted in a supervisory capacity over the other Jefferson County

Defendant Officers at all times relevant to this Complaint. Further, the constitutional injuries

complained of herein were proximately caused by a pattern and practice of misconduct within

the Jefferson County Sheriff’s Department, which occurred with the knowledge and consent of

Sheriff Dunnaway and Defendant Herrig, who personally knew about, participated in, facilitated,

approved, and/or condoned this pattern and practice of misconduct, or at least recklessly caused

the alleged deprivation by their actions or by their deliberately indifferent failure to act.

       17.     Collectively, Defendants Randy Carreno, Troy Frost, Robert Poppa, Jeffrey

Herrig, and unknown law enforcement officers employed by the Jefferson County Sheriff’s

Department, are referred to as the “Jefferson County Defendant Officers.”

       18.     Defendants George Johnson, Jim Woods, Terry Morgan, and other unknown law

enforcement officers worked as law enforcement officers for the Kansas Bureau of Investigation

(“KBI”) at the time of the events giving rise to Plaintiff’s wrongful conviction, and are referred

to, collectively, as the “KBI Defendant Officers.” The KBI Defendant Officers were integral and
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 5 of 29




active participants in the investigation of Arfmann’s death and directed various aspects of the

investigation. Collectively, they gathered physical evidence; executed search warrants;

photographed the crime scene and victim; conducted and reviewed polygraph examinations and

interviews; completed dozens of police reports; directed Defendant Carreno to interview certain

witnesses; and themselves interviewed scores of witnesses including Floyd, Tom, another early

suspect, and numerous alibi and other witnesses.

       19.     The Jefferson County Defendant Officers and the KBI Defendant Officers are

referred to collectively as the “Defendant Officers.”

       20.     Defendant Jim Vanderbilt was the Jefferson County Attorney at the time of the

events giving rise to Plaintiff’s wrongful conviction.

       21.     Defendant Michael Hayes was a criminal defense attorney representing Tom

Bledsoe at the time of the events giving rise to Plaintiff’s wrongful conviction. At all times

relevant to this Complaint, and as is set forth more fully below, Defendant Hayes acted as a state

actor. Hayes acted in concert with, in joint engagement with, and as a willful agent for other

Defendants; Hayes and the other Defendants reached a meeting of the minds and acted

conspiratorially; Defendant Hayes directly schemed with, conspired with, and collaborated with

the Defendant Officers and Defendant Vanderbilt, rather than maintaining an adversarial

relationship with them; Defendants facilitated, condoned, and approved of Defendant Hayes’s

conduct; and Defendants lent significant aid to and received significant aid from Defendant

Hayes that went beyond the traditional role of a defense attorney. Defendant Hayes had

historically acted as a prosecutor in Jefferson County prior to the events alleged in this

Complaint and took on that role again subsequent to the events alleged in this Complaint.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 6 of 29




       22.     Plaintiff sues each of the individual Defendants in his individual capacity unless

otherwise noted.

       23.     Each Defendant Officer sued in his individual capacity acted under color of law

and within the scope of his employment when engaging in the misconduct described herein.

       24.     Defendant Jeffrey Herrig is also sued in his official capacity as the current Sheriff

of Jefferson County. As the current Sheriff of Jefferson County, Defendant Herrig oversees the

Jefferson County Sheriff's Department, which, at the time of Plaintiff’s wrongful conviction,

employed Defendants Carreno, Frost, Poppa, Herrig, and other unknown officers of the Jefferson

County Sheriff's Department. The current Jefferson County Sheriff is also responsible for the

policies and practices of the Jefferson County Sheriff’s Department.

       25.     Defendant Board of County Commissioners of the County of Jefferson, Kansas is

a county of the State of Kansas.

                                               FACTS

       26.     In November 1999, Floyd was twenty-three years old and married to Heidi

Bledsoe. The couple had two young sons: a two-year-old and a baby. Floyd worked as a

farmhand at a dairy farm in McLouth, Kansas. He had never before been convicted of any crime.

       27.     Camille Arfmann, Heidi’s quiet fourteen-year-old sister, had recently come to

stay with Heidi and Floyd to improve her attendance at school.

       28.     Floyd had an older brother, Tom, who was partially deaf. Tom had a limited

social life, certain intellectual limitations, and a history of troubling sexual behavior that

included pursuing young girls. Even at the age of twenty-five, Tom was an active member of the

Sunday School group for children at the Countryside Baptist Church in Oskaloosa.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 7 of 29




         29.    Tom lived nearby with the brothers’ parents, Catherine Bledsoe and Floyd L.

Bledsoe Sr.

                 Camille’s Disappearance and Tom’s Initial Set of Confessions

         30.    On Friday, November 5, 1999, Camille took the bus home from school and

arrived at approximately 4:20pm at Heidi and Floyd’s home. By 5:00pm, when her friend Robin

Meyer stopped by to visit, Camille’s coat and book bag were in the home, but Camille was

missing.

         31.    Heidi and Floyd reported Camille’s disappearance to members of the Jefferson

County Sheriff’s Department and spent most of the next 48 hours trying to find Camille, on little

sleep.

         32.    On the evening of Sunday, November 7th, following an emotional church service,

Tom revealed that Camille had been murdered. Sitting in the parking lot of the Law Enforcement

Center of the Jefferson County Sheriff’s Department, Tom made three phone calls confessing to

the crime.

         33.    At 8:55 pm, Tom left an answering machine message for his Sunday School

teacher, Jim Bolinger, stating in part: “Hi, Jim, this is Tom. I . . . wanted you to be the first to

know . . . . I know where Camille is. And when you get this message, I’m going to turn myself in

to the police. . . . All I can say is, I’m sorry. I’ll pay for the rest of my life for what I’ve done.”

         34.    Tom next called his parents, confessed to having killed Camille, and informed

them that he was about to turn himself in. Tom’s father instructed him to wait for an attorney and

took steps to arrange for Defendant Michael Hayes to represent Tom.

         35.    At 9:01 pm, Tom left a second message for Jim Bolinger, stating in part: “Please

help mom and dad through this. Right now they’re disappointed. I know that the church will be,
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 8 of 29




too. All I can ask . . . forgive me for what I’ve done and I will pay for the rest of my life. . . . I

wish I could turn the clock back, but I can’t. I made my choice. . . .”

        36.     Later that evening, Tom, along with his lawyer, Defendant Hayes, met in a

conference room at the Law Enforcement Center of the Jefferson County Sheriff’s Department

with Sheriff Dunnaway and Defendants Poppa, Woods, and other unknown Defendants. Through

Defendant Hayes, Tom informed the Defendants that Camille had been murdered and that he

knew the location of her body.

        37.     During the course of the evening, Tom and/or Defendant Hayes divulged

additional details, such as that Camille had been shot in the back of the head and that she had

been killed elsewhere before being buried in a trash dump.

        38.     Tom and Defendant Hayes led Defendants to the property where Tom lived with

his parents. Camille had been buried under at least a foot of dirt and plywood in the trash dump,

near garbage that included an X-rated movie and a t-shirt that read: Countryside Baptist Church.

        39.     Just as Tom had communicated, Camille had been shot multiple times, suffering a

contact wound to the back of her head and additional gunshot wounds to her torso. Three bullet

casings were found at the burial site, but a fourth casing would not be recovered until Tom

disclosed its location many years later.

        40.     Although the coroner was unable to determine whether Camille had been forcibly

sexually abused, sperm was recovered from inside her vagina.

        41.     Defendant Hayes surrendered the murder weapon – Tom’s recently purchased

Jennings 9mm firearm – to the Defendant Officers.

        42.     Within a few hours, Tom was charged with first degree murder and booked into

the Jefferson County jail.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 9 of 29




                    Defendants Decide to Frame Floyd for Tom’s Crime

       43.    Inexplicably, and despite the overwhelming evidence of Tom’s guilt, Defendants

conspired to frame Floyd for Tom’s crime.

       44.    A tremendous volume of evidence showed conclusively that Floyd had nothing to

do with Camille’s horrible death.

       45.    Floyd’s whereabouts were thoroughly accounted for, at every point from 4:20pm

on Friday, November 5th, when Camille went missing, until Sunday, November 7th, at 9 pm,

when Tom confessed and revealed where her body had been buried. Floyd’s alibi was

corroborated by numerous witnesses, a time-stamped receipt, phone records, and even the

testimony of Defendant Randy Carreno, who was physically with Plaintiff during much of

Saturday, November 6th, as they searched for Camille together.

       46.    The Defendant Officers interrogated Floyd for hours; subjected his home,

clothing, and car to a rigorous forensic examination; and even used a bloodhound to search for

evidence. They obtained no inculpatory information from their efforts, however, because Floyd

was plainly innocent.

       47.    Nonetheless, Defendants schemed to pin Camille’s murder on Floyd.

                           Defendants Fabricate Tom’s Testimony

       48.    Several days after Tom’s arrest, Defendant Hayes, Defendant Vanderbilt, and/or

other unknown Defendants held a meeting to put into action their scheme to fabricate Tom’s

testimony.

       49.    Defendant Carreno, the lead detective assigned to investigate Camille’s murder,

had settled on Floyd as a suspect immediately following Camille’s disappearance, and continued

to focus his investigation on Floyd even after Tom had confessed and turned himself in.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 10 of 29




          50.   Defendant Hayes conspired with Defendant Carreno to pin the murder on Floyd

and to obtain false statements from Tom in support.

          51.   Defendants Hayes and Carreno found a willing ally in Defendant Vanderbilt, then

the Jefferson County prosecutor. Vanderbilt was indebted to Hayes, who was helping Vanderbilt

avoid his legal exposure for Vanderbilt’s appropriation of county funds for personal use.

          52.   As Defendants discussed during the meeting, pursuant to their scheme, Tom

would recant his confession and instead claim that he had run into Floyd on Saturday, November

6th, at a roadside intersection; that Floyd had spontaneously confessed to the murder and

provided Tom with extensive details about the crime; and that Floyd had persuaded Tom to take

the blame by threatening to expose Tom’s history of viewing X-rated movies, masturbating, and

attempting to have sex with a dog.

          53.   On information and belief, Defendant Vanderbilt directly participated in and had

knowledge of the above scheme to fabricate Tom’s testimony. Alternatively, the scheme was

perpetrated solely by Defendant Hayes, Defendant Carreno, and the other Defendant Officers,

who concealed it from Defendant Vanderbilt.

          54.   Defendants Hayes, Vanderbilt, and/or various Defendant Officers planned Tom’s

recantation before it ever occurred, constructed its false narrative, and coached Tom – who was

easily manipulable – to recite it.

          55.   Shortly before Tom’s staged recantation, Defendant Hayes sought Floyd out and

told him that Hayes was taking Tom off the “hot seat” and putting Floyd on, or words to that

effect.

          56.   The staged recantation took place on Friday, November 12th, when Floyd and

Tom came in for polygraph examinations administered by Defendant George Johnson.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 11 of 29




       57.     According to Defendants, at some point during the interview with Defendant

Johnson, Tom provided the false recantation of his confession that Hayes and other Defendants

had coached and coerced him to give.

       58.     Tom took the polygraph examination and specifically failed the question: “Did

you shoot Zetta ARFMANN, between 5 and 8 Nov. ‘99?”

       59.     Overcome with guilt immediately after the examination, Tom confessed to the

murder yet again to Sheriff Dunnaway and Defendant Johnson, Defendant Vanderbilt, and/or

other unknown Defendants. Acting in service of Defendants’ conspiracy, Defendant Johnson

immediately instructed Tom to continue lying to implicate Floyd, and Tom, who was easily

overpowered, acquiesced.

       60.     Floyd then took the polygraph, truthfully disavowing any involvement in the

crime because he had nothing to do with it.

       61.     That same evening, Defendant Vanderbilt released Tom from jail and dropped the

charges against him, pursuant to an agreement that was never disclosed to Floyd.

       62.     Sheriff Dunnaway and certainDefendants then arrested Floyd, even though they

knew Floyd was innocent.

       63.     In the weeks that followed, the Defendants continued to fabricate Tom’s

statements regarding his purported roadside meeting with Floyd.

       64.     For example, Defendant Carreno and other Defendant Officers knowingly and

purposefully falsified Tom’s statements to fit the fictitious roadside meeting into the brief period

of time in which they believed (wrongly) that Floyd lacked an alibi, even though they knew that

the entire roadside meeting had never happened, let alone happened at the particular time they

instructed Tom to assert that it had.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 12 of 29




       65.     Defendants including Defendant Carreno likewise knowingly coached Tom to

provide false explanations for how he had known so many details about Camille’s murder on

November 7th, such as the location of Camille’s body, the number and positioning of her

gunshot wounds, and the weapon used to kill her.

       66.     Later, when Tom committed suicide, he explained in a suicide note: “I sent an

innocent man to prison. The Jefferson county police and Jim Vanderbelt made me do it . . . . I

tried telling the truth but no one would listen. I was told to keep my mouth shut.”

       67.     At trial, Tom’s false account constituted the prosecution’s central piece of

evidence against Floyd.

               The Defendant Officers Withhold Evidence of Tom’s Guilt and
                       Fabricate Additional Evidence Against Floyd

       68.     Aware of the weakness of the case against Floyd, the Defendant Officers withheld

evidence of Tom’s guilt from Floyd’s defense and the prosecution and generated additional false

evidence against Floyd to secure his prosecution and conviction.

       69.     Critically, the Defendant Officers concealed from Floyd’s defense and the

prosecution documentation of Tom’s many inculpatory statements.

       70.     For example, Defendant Jim Woods and other Defendant Officers purposefully

withheld their documentation of Tom’s detailed confession that he had tried to have sex with

Camille in his truck, that she had laughed, and that he had then shot her.

       71.     Sheriff Dunnaway and Defendant Officers including Defendants Poppa and

Woods purposefully withheld their documentation of inculpatory statements made by Tom and

Defendant Hayes on the night Tom turned himself in, before recovery of Camille’s body, that

revealed an insider’s knowledge of the murder, including Tom’s disclosure that Camille had

been shot multiple times, including in the back of her head, and that she had been killed
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 13 of 29




elsewhere before being buried in a trash dump. These Defendant Officers also purposefully

withheld their documentation of Tom’s desire to commit suicide.

         72.   Defendant Officers including Defendant Carreno also purposefully withheld

documentation of Tom’s activities and statements between November 8th and 12th. As one

reporter aptly observed, the police report authored by lead detective Randy Carreno regarding the

investigation had glaring omissions and “reads as if the lead detective on the case took a short

vacation right at the most critical moment.” Joe Miller, The Pitch, Brother’s Keeper (Aug. 3,

2000).

         73.   Finally, Sheriff Dunnaway, Defendant Johnson and unknown Defendants

purposefully withheld their documentation of Tom’s inculpatory statements during the

November 12th polygraph examination and interview.

         74.   In addition, the Defendant Officers, including Defendant Frost, withheld evidence

that Tom had a history of pursuing young girls roughly Camille’s age and had made sexual

advances on Camille just a few weeks before her disappearance.

         75.   The Defendant Officers suppressed and withheld further exculpatory information,

the full extent of which is presently unknown to Plaintiff, to advance their scheme of framing

Floyd for Camille’s murder.

         76.   The Defendant Officers withheld all of the above-described information

purposefully, to keep exculpatory information from Floyd’s defense and the prosecution and to

ensure Floyd’s prosecution and conviction.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 14 of 29




              The Defendant Officers Suppress Physical Evidence of Tom’s Guilt

        77.    Simultaneously, the Defendant Officers actively suppressed physical evidence

that would have proven Tom’s guilt in knowing and purposeful furtherance of their conspiracy to

pin Tom’s murder on Floyd.

        78.    The Defendant Officers were well aware of proper search procedures and

evidence collection techniques, as well as the importance of obtaining evidence promptly to

avoid contamination or destruction.

        79.    In fact, Sheriff Dunnaway and Defendants Frost, Herrig, Poppa, Woods, and other

Defendant Officers subjected Floyd’s home and vehicle to thorough, rigorous forensic

examination.

        80.    In addition, Defendant Carreno also immediately and properly collected the

clothing of another early suspect in the case, Billy Summerville, for forensic examination.

        81.    Yet despite their knowledge of proper search procedures and evidence collection

techniques, and the importance of obtaining evidence promptly to avoid contamination or

destruction, Defendant Officers including Defendants Morgan, Woods, Herrig, Frost, and Poppa,

along with Sheriff Dunnaway, purposefully declined to subject Tom’s home – or even his room

and clothing – to any rigorous forensic examination, and instead intentionally recovered such

items as Tom’s weapons and ammunition by permitting Tom’s father to handle them and turn

them over.

        82.    These Defendants further intentionally declined to collect any physical evidence

from the vehicles Tom drove – including the truck in which Tom had shot Camille according to

his own confession – and the shovel that Tom identified as having been used to bury Camille’s

body.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 15 of 29




       83.     The Defendant Officers’ decision not to properly collect and preserve this

evidence was purposeful; they were well aware of its evidentiary value; they acted in furtherance

of their scheme to wrongfully pin Camille’s murder on Floyd; and their conduct contributed to

Floyd’s wrongful prosecution and conviction.

       84.     Had it been properly recovered, such evidence would have established Tom as the

killer beyond doubt and exculpated Floyd from having anything to do with the crime.

             The Defendant Officers Fabricate Additional Evidence Against Floyd

       85.     To further tip the scales against Floyd, the Defendant Officers fabricated

additional evidence against Floyd all while concealing their misconduct in manufacturing the

false evidence from his defense and the prosecution.

       86.     For example, after administering the polygraph tests, Defendant Johnson reported

to Defendant Vanderbilt and others that Floyd had exhibited deception during the examination,

while Tom had been truthful.

       87.     As Johnson was well aware, this characterization was false.

       88.     Johnson’s false report misled Defendant Vanderbilt, who relied on it in deciding

to pursue charges against Floyd.

       89.     Further, Defendant Frost and Orin Turner falsely claimed that Floyd had

confessed on two separate occasions to having visited his home at the time Camille disappeared

from it, and Frost signed a search warrant affidavit to that effect.

       90.     Turner claimed to have heard the purported confession from Floyd within days of

the murder. Defendant Frost then claimed that Floyd again made the same confession to him

several days later.

       91.     In fact, Floyd had never made such a statement and consistently denied it.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 16 of 29




       92.       Defendant Frost and Turner were well aware that Floyd had never made such a

statement and they manufactured this evidence against him for the purpose of framing him for

Tom’s murder.

       93.       Defendants’ manufactured evidence regarding Floyd’s purported confession was

used to bring about Floyd’s prosecution; presented against him at trial; and emphasized by the

prosecution in closing argument to secure Floyd’s conviction.

                             Floyd’s Malicious Prosecution and Trial
       94.       Defendant Vanderbilt offered Floyd a plea deal of five years prior to trial in

recognition of the scant evidence implicating Floyd for Camille’s murder. Floyd rejected the

deal, refusing to plead guilty to a crime he did not commit.

       95.       In April 2000, Plaintiff was tried in Jefferson County on charges of murder,

aggravated kidnapping, and indecent liberties with a child. Based on Defendants’ misconduct, he

was convicted.

       96.       The trial judge sentenced Floyd to life in prison for the murder, plus an additional

sixteen years of incarceration for the remaining crimes.

       97.       Without the Defendants’ misconduct, Plaintiff would never have been prosecuted

for or convicted of Camille’s murder.

                                        Floyd’s Exoneration

       98.       Floyd never stopped fighting to prove his innocence.

       99.       In June 2008, a federal district court granted Floyd habeas relief, and he was

briefly released on bond. The Tenth Circuit Court of Appeals reversed the ruling in July 2009,

however, forcing Floyd to return to prison.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 17 of 29




       100.    In October 2015, after Floyd had fought to obtain additional forensic testing,

DNA test results demonstrated that Tom was the likely source for the semen found on a vaginal

swab from Camille, while excluding Floyd as a possible source.

       101.    Shortly thereafter, Tom committed suicide, confessing yet again to the crime in a

series of suicide notes. In one of the notes, addressed to “whoever cares,” Tom stated in part:

       I sent an innocent man to prison. The Jefferson County police and county attorney Jim
       Vanderbelt made me do it. I was told by Vanderbelt to keep my mouth shut. Now I am
       going to set thing right.

       I killed Camille Arfmann on November 5, 1999. I had sex with her and killed her.

       . . . I drove up to the ditch where the family dump trash and tried to convince her not to
       tell . . . . I went to my truck and got my 9mm gun that was behind my seat and pushed her
       to the ground to try to scare her, but it failed with the gun went off behind her head. . . . .
       I as well might go ahead and say it I raped and murdered a 14 year girl.

       I tried telling the truth but no one would listen. I was told to keep my mouth shut. It tore
       me up doing it. I would ask for forgiveness, but I know none will come. Not even from
       God.

       Floyd S Bledsoe is innocent man.

       Tom E Bledsoe is the guilty one.

       102.    As further proof of his guilt, Tom drew a diagram of the location at which

Camille had been shot in the head, prior to being taken to the trash dump. Using Tom’s diagram,

detectives found the missing fourth casing.

       103.    On December 8, 2015, the Court vacated Floyd’s conviction and the Jefferson

County Attorney dismissed the charges against Floyd.

       104.    At the age of thirty-nine – more than sixteen years after his arrest – Plaintiff

finally walked out of prison a free man.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 18 of 29




                                   Floyd’s Devastating Injuries

        105.    At the time he was wrongfully accused of murder, Floyd was a twenty-three-year

old with two young sons and his entire life ahead of him.

        106.    Floyd’s entire life was turned upside down without any warning by Defendants’

misconduct.

        107.    Most tragically, Plaintiff was separated from his sons – a baby and a toddler – and

deprived of the opportunity to father them. He has returned home from prison to two adult sons

whose entire childhood he missed, and other relationships changed or lost by years away.

        108.    During his fifteen years of wrongful imprisonment, Floyd was deprived of the

ability to interact freely with his loved ones; to be present for holidays, births, deaths and other

life events; to pursue his passions and interests; to engage in meaningful labor and develop a

career; and to live freely, as an autonomous being.

        109.    Instead, Plaintiff was detained in harsh, dangerous, and isolating conditions in

maximum security prisons.

        110.    Plaintiff had been convicted of a horrific crime – sexually abusing and killing a

young girl – and had to endure the humiliation and injustice of being wrongly branded a “sex

offender” and a murderer.

        111.    Because Floyd had been sentenced to life in prison, he feared that he would die

alone inside the prison walls.

        112.     As a result of his wrongful conviction and incarceration, Floyd must now attempt

to rebuild his life outside of prison, all without the benefit of the life experiences that ordinarily

equip adults for such a task.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 19 of 29




         113.   In addition to causing the severe trauma of Plaintiff’s wrongful imprisonment and

loss of liberty, Defendants’ misconduct caused and continues to cause Floyd extreme physical

and psychological pain and suffering, humiliation, constant fear, anxiety, deep depression,

despair, rage, and other physical and psychological effects.

                                COUNT I – 42 U.S.C. § 1983
                   Due Process: Fabrication of Tom’s Testimonial Evidence
                                   Against All Defendants

         114.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

         115.   As described more fully in paragraphs 48-67, the Defendant Officers, Defendant

Hayes, and Defendant Vanderbilt, while acting individually, jointly, and in conspiracy with one

another, as well as under color of law and within the scope of their employment, deprived

Plaintiff of his constitutional right to a fair trial by fabricating Tom’s testimonial inculpation of

Floyd.

         116.   In the manner described more fully above, Defendants fabricated and solicited

false testimony from Tom implicating Plaintiff in the crime that they knew was false; obtained

Plaintiff’s conviction using that false evidence; and failed to correct fabricated evidence that they

knew to be false when it was used against Plaintiff at his criminal trial.

         117.   Defendant Vanderbilt acted as an investigator when carrying out the misconduct

described in this Count.

         118.   Defendants’ misconduct resulted directly in the unjust criminal conviction of

Plaintiff, thereby denying his constitutional right to a fair trial guaranteed by the Fourteenth

Amendment. Absent this misconduct, the prosecution of Plaintiff could not and would not have

been pursued.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 20 of 29




       119.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

       120.    As a result of Defendants’ misconduct described in this Count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, emotional pain and suffering, and

other grievous and continuing injuries and damages.

       121.    The misconduct described in this Count by the Jefferson County Defendant

Officers was undertaken pursuant to the policy and practice of Jefferson County, Kansas, in the

manner more fully described below, in Count VII.

                                COUNT II – 42 U.S.C. § 1983
                        Conspiracy to Deprive Constitutional Rights by
                         Fabrication of Tom’s Testimonial Evidence
                                   Against All Defendants

       122.    Plaintiff incorporates each paragraph of this complaint as if fully restated here.

       123.    After the murder of Camille Arfmann, Defendants, acting in concert with other

co-conspirators, known and unknown, reached an agreement among themselves to frame

Plaintiff for a crime he did not commit by fabricating testimonial evidence by Tom that would be

used to convict Plaintiff and thereby to deprive him of his constitutional right to due process, as

described above, including in paragraphs 48-67 of this complaint.

       124.    In so doing, these co-conspirators conspired, and had a meeting of the minds, to

accomplish an unlawful purpose by an unlawful means. In addition, these co-conspirators agreed

among themselves to protect one another from liability for depriving Plaintiff of these rights.

       125.    In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 21 of 29




         126.   The misconduct described in this count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

         127.   As a result of Defendants’ misconduct described in this count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, emotional pain and suffering, and

other grievous and continuing injuries and damages.

                                COUNT III – 42 U.S.C. § 1983
                  Due Process: Brady and Fabrication of Additional Evidence
                               Against the Defendant Officers

         128.   Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

         129.   As described in detail above in paragraphs 68-84, the Defendant Officers, while

acting individually, jointly, and in conspiracy with one another, as well as under color of law and

within the scope of their employment, deprived Plaintiff of his constitutional right to a fair trial

by withholding and suppressing exculpatory evidence and fabricating additional evidence against

Plaintiff besides Tom’s false testimony.

         130.   In the manner described more fully above, including in paragraphs 68-84, the

Defendant Officers deliberately withheld exculpatory evidence from Plaintiff and from the

prosecution, among others, thereby misleading and misdirecting the criminal prosecution of

Plaintiff.

         131.   In addition, in the manner described more fully above, including in paragraphs

45-93, the Defendant Officers knowingly fabricated and solicited false evidence implicating

Plaintiff the crime; obtained Plaintiff’s conviction using that false evidence; and failed to correct

fabricated evidence that they knew to be false when it was used against Plaintiff at his criminal

trial.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 22 of 29




       132.    The Defendant Officers also knowingly suppressed and concealed physical

evidence that would have exonerated Plaintiff.

       133.    Further, the Defendant Officers concealed, suppressed, and fabricated additional

evidence that is not yet known to Plaintiff.

       134.    The Defendant Officers’ misconduct resulted directly in the unjust criminal

conviction of Plaintiff, thereby denying his constitutional right to a fair trial guaranteed by the

Fourteenth Amendment. Absent this misconduct, the prosecution of Plaintiff could not and

would not have been pursued.

       135.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

       136.    As a result of the Defendant Officers’ misconduct described in this Count,

Plaintiff suffered loss of liberty, great mental anguish, humiliation, degradation, emotional pain

and suffering, and other grievous and continuing injuries and damages.

       137.    The misconduct described in this Count by the Jefferson County Defendant

Officers was undertaken pursuant to the policy and practice of Jefferson County, Kansas, in the

manner more fully described below in Count VII.

                                COUNT IV – 42 U.S.C. § 1983
                    Malicious Prosecution and Unlawful Pretrial Detention
                    Against the Defendant Officers and Defendant Hayes

       138.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

       139.    In the manner described more fully above, the Defendant Officers and Defendant

Hayes, individually, jointly, and in conspiracy with one another, as well as under color of law

and within the scope of their employment, deprived Plaintiff of his constitutional rights.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 23 of 29




       140.    The Defendant Officers and Defendant Hayes accused Plaintiff of criminal

activity and exerted influence to initiate, continue, and perpetuate judicial proceedings against

Plaintiff without any probable cause for doing so, in violation of his rights secured by the Fourth

Amendment and the procedural and substantive due process components of the Fourteenth

Amendment.

       141.    In so doing, the Defendant Officers and Defendant Hayes caused Plaintiff to be

unreasonably seized and improperly subjected to judicial proceedings for which there was no

probable cause. These judicial proceedings were instituted and continued maliciously, resulting

in injury, and all such proceedings were ultimately terminated in Plaintiff’s favor in a manner

indicative of his innocence.

       142.    The Defendant Officers and Defendant Hayes subjected Plaintiff to unauthorized

and arbitrary governmental action that shocks the conscience in that Plaintiff was deliberately

and intentionally framed for a crime of which he was totally innocent, through the Defendant

Officers’ and Defendant Hayes’s fabrication, suppression, and withholding of evidence.

       143.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

       144.    Plaintiff lacks an adequate state law remedy to redress Defendants’ misconduct

described in this Count.

       145.    As a result of the misconduct of the Defendant Officers and Defendant Hayes,

described in this Count, Plaintiff suffered loss of liberty, great mental anguish, humiliation,

degradation, emotional pain and suffering, and other grievous and continuing injuries and

damages.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 24 of 29




       146.    The misconduct described in this Count by the Jefferson County Defendant

Officers was undertaken pursuant to the policy and practice of Jefferson County, Kansas, in the

manner more fully described below in Count VII.

                                 COUNT V – 42 U.S.C. § 1983
                        Conspiracy to Deprive Constitutional Rights
                     Against the Defendant Officers and Defendant Hayes

       147.    Plaintiff incorporates each paragraph of this complaint as if fully restated here.

       148.    After the murder of Camille Arfmann, the Defendant Officers and Defendant

Hayes, acting in concert with other co-conspirators, known and unknown, reached an agreement

among themselves to frame Plaintiff for a crime he did not commit and deprive him of his

constitutional rights by maliciously causing Plaintiff’s prosecution, by fabricating evidence that

would be used to convict Plaintiff; and by withholding exculpatory information from Plaintiff’s

defense and the prosecution, including as described in paragraphs 68-84 of this complaint.

       149.    In so doing, these co-conspirators conspired to accomplish an unlawful purpose

by an unlawful means. In addition, these co-conspirators agreed among themselves to protect one

another from liability for depriving Plaintiff of these rights.

       150.    In furtherance of their conspiracy, each of these co-conspirators committed overt

acts and were otherwise willful participants in joint activity.

       151.    The misconduct described in this count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s clear innocence.

       152.    As a result of Defendants’ misconduct described in this count, Plaintiff suffered

loss of liberty, great mental anguish, humiliation, degradation, emotional pain and suffering, and

other grievous and continuing injuries and damages.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 25 of 29




                                  COUNT VI – 42 U.S.C. § 1983
                                       Failure to Intervene
                                  Against the Defendant Officers

        153.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        154.    During the constitutional violations described herein, one or more of the

Defendant Officers stood by without intervening to prevent the violation of Plaintiff’s

constitutional rights, even though they had the opportunity to do so.

        155.    The misconduct described in this Count was objectively unreasonable and was

undertaken intentionally, with malice, with reckless indifference to the rights of others, and in

total disregard of the truth and Plaintiff’s innocence.

        156.    As a result of the Defendant Officers’ failure to intervene to prevent the violation

of Plaintiff’s constitutional rights, Plaintiff suffered loss of liberty, great mental anguish,

humiliation, degradation, emotional pain and suffering, and other grievous and continuing

injuries and damages.

        157.    The misconduct described in this Count by the Jefferson County Defendant

Officers was undertaken pursuant to the policy and practice of Jefferson County, Kansas, in the

manner more fully described below in Count VII.

                                  COUNT VII – 42 U.S.C. § 1983
                                     Municipal Liability

        158.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        159.    As described more fully herein, Defendants Board of County Commissioners for

the County of Jefferson, Kansas, and Defendant Herrig in his official capacity as Sheriff of

Jefferson County, are themselves liable for the violation of Plaintiff’s constitutional rights.

        160.    Plaintiff’s injuries were caused by the policies, practices, and customs of the

Jefferson County Sheriff’s Department, in that employees and agents of the Jefferson County
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 26 of 29




Sheriff’s Department regularly failed to disclose exculpatory evidence to criminal defendants,

fabricated false evidence implicating criminal defendants in criminal conduct, pursued wrongful

convictions through profoundly flawed investigations, and otherwise violated due process in a

similar manner to that alleged herein.

       161.       The above-described widespread practices, which were so well-settled as to

constitute the de facto policy of the Jefferson County Sheriff’s Department, were allowed to exist

because municipal policymakers with authority over the same exhibited deliberate indifference

to the problem, thereby effectively ratifying it. Furthermore, the above-described widespread

practices were allowed to flourish because the Jefferson County Sheriff’s Department declined to

implement sufficient training or any legitimate mechanism for oversight or punishment of

officers and agents who withheld material evidence, fabricated false evidence and witness

testimony, and pursued wrongful convictions.

       162.       The constitutional violations described in this Complaint were also undertaken

pursuant to the policy and practices of the Jefferson County Sheriff’s Department in that the

constitutional violations were committed with the knowledge or approval of persons with final

policymaking authority for Jefferson County and the Jefferson County Sheriff’s Department, or

were actually committed by persons with such final policymaking authority.

       163.       Specifically, Jefferson County’s final policymakers with respect to functions of

the Jefferson County Sheriff’s Department were Sheriff Roy Dunnaway and/or Undersheriff

Jeffrey Herrig.

       164.       Sheriff Dunnaway and Defendant Herrig ratified and authorized the fabrication of

evidence against Floyd and the withholding of exculpatory information from Floyd.
     Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 27 of 29




        165.   The ratification and authorization of this misconduct by Sheriff Dunnaway and

Defendant Herrig constituted the official policy of Jefferson County and Sheriff Dunnaway and

Defendant Herrig were deliberately indifferent to the risk that these policies, practices, and

customs would lead to the violation of citizens’ constitutional rights.

        166.   The policies, practices, and customs set forth above were the moving force behind

the numerous constitutional violations in this case and directly and proximately caused Plaintiff

to suffer the grievous and permanent injuries and damages set forth above.

                                COUNT VIII – State Law Claim
                                     Indemnification

        167.    Plaintiff incorporates each paragraph of this Complaint as if fully restated here.

        168.    Kansas law requires governmental entities to pay any tort judgment for

compensatory damages for which employees are liable within the scope of their employment

activities.

        169.    The Jefferson County Defendant Officers were employees and agents of the

Jefferson County Sheriff’s Department and Defendant Board of County Commissioners of the

County of Jefferson, Kansas, acting at all relevant times within the scope of their employment in

committing the misconduct described herein.

        170.    The Jefferson County Sheriff and/or the Board of County Commissioners of the

County of Jefferson, Kansas are obligated by Kansas statute to pay any judgments against the

Jefferson County Defendant Officers.

        171.    The Jefferson County Sheriff and/or the Board of County Commissioners of the

County of Jefferson, Kansas are obligated by Kansas statute to pay any judgment entered against

the Jefferson County Sheriff in his official capacity.
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 28 of 29




        WHEREFORE, Plaintiff Floyd S. Bledsoe respectfully requests that this Court enter a

 judgment in his favor and against Defendants Board of County Commissioners for the County

 of Jefferson, Kansas; Randy Carreno; Troy Frost; Robert Poppa; Jim Vanderbilt; George

 Johnson; Jim Woods; Terry Morgan; Michael Hayes; Jeffrey Herrig, in his official and

 individual capacities; Unknown Officers of the Jefferson County Sheriff’s Department; and

 Unknown Officers of the Kansas Bureau of Investigation, awarding compensatory damages,

 attorneys’ fees and costs against each Defendant, punitive damages against each of the

 individual Defendants, interest, and any other relief this Court deems just and appropriate.

                                         JURY DEMAND

       Plaintiff Floyd S. Bledsoe hereby demands a trial by jury pursuant to Federal Rule of

Civil Procedure 38(b) on all issues so triable.

Dated: September 27, 2019

                                              Respectfully submitted,
                                              FLOYD S. BLEDSOE

                                              BY: /s/ Joshua Loevy
                                               One of Plaintiff’s Attorneys




Jon Loevy
Russell Ainsworth
Ruth Brown
Theresa Kleinhaus
Joshua Loevy (No. 26312)
LOEVY & LOEVY
311 North Aberdeen Street, 3rd Floor
Chicago, IL 60607
(312) 243-5900
    Case 2:16-cv-02296-DDC-JPO Document 141 Filed 09/27/19 Page 29 of 29




                              CERTIFICATE OF SERVICE

      I, an attorney, Joshua Loevy, hereby affirm that I caused the foregoing Second Amended
Complaint to be served upon all counsel of record via CM/ECF.

                                                         /s/ Joshua Loevy
                                                         One of Plaintiff’s attorneys
